Citation Nr: 0534155	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  04-24 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for depression as secondary 
to a service-connected disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel

INTRODUCTION

The veteran served on active military duty from June 1967 to 
June 1969.

The appeal comes before the Board of Veterans' Appeals 
(Board) from the January 2004 rating action of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, denying a claim of entitlement to service 
connection for a depression as secondary to service-connected 
disorders.

In July 2005 the veteran presented testimony before the 
undersigned at a video conference hearing conducted between 
the RO and the Board Central Office.  A transcript of that 
hearing is contained  in the claims folder.
 
In May 2001 the veteran originally submitted claims for 
entitlement to service connection for PTSD, and entitlement 
to service connection for anxiety attacks as secondary to his 
service-connected hypopigmentation/skin disorder.  (He was 
not service connected for any other disorders at that time.)  
The claim for service connection for anxiety attacks was 
denied by a June 2002 rating action.  The claim for service 
connection for PTSD was denied by an August 2002 decision.  
By a March 2003 notice of disagreement the veteran initiated 
an appeal of his claim of entitlement to service connection 
for PTSD.  The RO then issued a statement of the case in 
September 2003 addressing the PTSD claim.  However, the 
veteran did not thereafter timely perfect an appeal as to the 
PTSD claim.  No substantive appeal was received addressing 
the PTSD claim either within one year of issuance of the 
August 2002 rating action denying the claim, or within 60 
days of issuance of the September 2003 statement of the case 
addressing the claim.  Hence, the claim of entitlement to 
service connection for PTSD was finally denied by the RO, and 
is not currently before the Board for appellate 
consideration.  38 C.F.R. §§ 20.200, 20.202, 20.302 (2005).

Correspondence received from the veteran in October 2003 
presented a new claim of entitlement to service connection 
for depression as secondary to his service-connected 
disabilities.  That claim is the subject of the current 
appeal.  The RO by the appealed January 2004 rating action 
denied entitlement to service connection for depression on a 
secondary basis.  The RO then noted that treatment records 
showed that the veteran had depression as due to PTSD, and 
there were no medical records showing that the depression was 
due to a service-connected disorder.  The RO noted that the 
veteran was not service-connected for PTSD.  Hence, the RO 
only addressed the claim on a secondary basis, the same basis 
which the veteran presented in his October 2003 claim.  A 
notice of disagreement with that decision was received in 
January 2004.  The statement of the case again addressed the 
depression claim as secondary to service-connected 
disabilities.  The veteran submitted a VA Form 9 in May 2004, 
but on that Form 9 he claimed entitlement to service 
connection for PTSD.  

As the veteran was previously denied entitlement to service 
connection for PTSD by the August 2002 RO rating action and 
failed to timely perfect an appeal of that decision, as noted 
above, that denial was final and that claim is not for 
appellate review.  It appears, however, from this 
presentation and mention of the matter at the personal 
hearing, that appellant desires to reopen the claim.  This 
would require the submission of new and material evidence.  
This matter is referred to the RO for appropriate action.

By a June 2004 supplemental statement of the case the RO 
addressed the appealed issue as a claim of entitlement to 
"[s]ervice connection for depression as secondary to 
service-connected disabilities, to included post-traumatic 
stress disorder or any other psychiatric disorder."  In the 
Reasons and Bases section of that supplemental statement of 
the case, the RO appropriately addressed the appealed claim 
as entitlement to secondary service connection for 
depression, not entitlement to service connection for a 
depressive disorder and/or PTSD.  As the RO had done in the 
March 2004 statement of the case, it again pointed out that 
PTSD was not a service-connected disorder, and hence 
depression could not be service-connected as secondary to 
PTSD.  

Unfortunately, the RO in the June 2004 supplemental statement 
of the case Reasons and Bases also noted the prior basis for 
the denial of service connection for PTSD, and then addressed 
the merits-based analysis for a grant of service connection 
for PTSD, noting that the evidentiary requirements for such a 
grant were not met.  As the issue of entitlement to service 
connection for PTSD was not then before the RO as an issue on 
appeal to the Board, that issue should not have been 
addressed in the supplemental statement of the case.  The RO 
again addressed that issue in the supplemental statements of 
the case issued in October 2004 and January 2005.  As noted, 
the issue of whether the claim can be reopened is referred to 
the RO.

The Board notes that in May 2005 the veteran submitted a 
claim of entitlement to service connection for hemorrhoids.  
As that claim as yet to be addressed by the RO, it is 
referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).  This collection of laws is generally 
known as the Veterans Claims Assistance Act of 2000 (VCAA).  

The duty to assist, including pursuant to the VCAA, requires 
that VA assist the veteran in development of his claim in 
this case.  See also Bernard v. Brown, 4 Vet. App. 384 
(1993).  Here, the veteran claims entitlement to service 
connection for depression as secondary to a service-connected 
disorder.  The veteran is presently service connected for 
hypopigmentation, rated 50 percent disabling; diabetes 
mellitus, rated 20 percent disabling; and hypertension, rated 
10 percent disabling.  VA treatment records present diagnoses 
of depression.  The veteran has yet to be afforded a VA 
examination addressing whether his claimed depression is 
secondary to a service-connected disability, either based on 
causation or aggravation.  Secondary service connection may 
be granted where the evidence shows that a chronic disability 
has been caused or aggravated by an already service-connected 
disability.  38 C.F.R. § 3.310 (2005); Allen v. Brown, 7 Vet. 
App. 439 (1995).  Hence, remand for a VA examination is in 
order.  

Accordingly, the Board finds that the following additional 
development is warranted: 

1.  The RO should request that the 
veteran inform of any additional 
treatment for his claimed depression, 
either VA or private, and that he provide 
appropriate authorization to obtain 
requested records.  Any records 
indicated, as well as all treatment 
records not yet obtained from the 
Florence, South Carolina VA outpatient 
clinic, and the Columbia, South Carolina 
VA Medical Center, should be obtained.  
All records and responses received should 
be associated with the claims folder.  

2.  The veteran should be scheduled for a 
VA psychiatric examination to address the 
nature and etiology of any current 
depression.  All indicated tests should 
be accomplished and all clinical findings 
should be reported in detail.  The claims 
folder should be provided to the examiner 
for review prior to the examination.  The 
examiner should address the following:  

A.	Does the veteran have 
chronic or persistently 
recurring depression?
B.	If the answer to A. is 
yes, was the depression 
caused by or aggravated 
(permanently increased in 
severity) by the 
veteran's service-
connected 
hypopigmentation, 
diabetes mellitus, or 
hypertension? 

The examiner must explain all his 
answers in full.  

3.  Thereafter, the RO should 
readjudicate the remanded claim.  If the 
determination remains to any extent 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  They should then be afforded 
the applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


